Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 24, 2019

The Court of Appeals hereby passes the following order:

A19A1010. WHITE PROPERTIES INVESTMENTS, LLC et al. v. DIP
    LENDING I LLC.

      White Properties Investments, LLC, Cleveland Avenue Properties, LLC, and
Ateel Properties, LLC (the “appellants”), filed this direct appeal from a trial court
order denying their motion to dismiss a number of counts alleged in a complaint
against them by DIP Lending I LLC. DIP Lending has filed a motion to dismiss this
direct appeal, arguing the appellants were required to follow the interlocutory appeal
procedure because the action remains pending below. In response, the appellants
assert that the denial of their motion to dismiss is a collateral order.
      “The collateral order doctrine permits appeals from a small category of
decisions that are (i) conclusive, (ii) that resolve important questions separate from
the merits, and (iii) that are effectively unreviewable on appeal from the final
judgment in the underlying action.” (Punctuation omitted.) Expedia, Inc. v. City of
Columbus, 305 Ga. App. 450, 452 (1) (699 SE2d 600) (2010). The doctrine applies
to only
      a very small class of interlocutory rulings [that] are effectively final in
      that they finally determine claims of right separable from, and collateral
      to, rights asserted in the action, too important to be denied review and
      too independent of the cause itself to require that appellate consideration
      be deferred until the whole case is adjudicated.

(Punctuation omitted.) Rivera v. Washington, 298 Ga. 770, 774 (784 SE2d 775)
(2016). Among other requirements, the collateral order doctrine applies only to cases
“where denial of immediate review would render impossible any review whatsoever.”
(Punctuation and emphasis omitted.) Murphy v. Murphy, 322 Ga. App. 829, 831 (747
SE2d 21) (2013). The superior court order at issue here does not meet this
requirement, as questions concerning DIP Lending I’s standing to assert certain
claims are reviewable on appeal from a final judgment.
      Accordingly, the collateral order doctrine has no application, and the appellants
were required to comply with the interlocutory appeal procedures – including
obtaining a certificate of immediate review from the trial court – to appeal. See
OCGA § 5-6-34 (b); MNM 5 v. Anderson/6438 Northeast Partners, Ltd., 215 Ga.
App. 407, 408 (1) (451 SE2d 788) (1994) (denial of a motion to dismiss is an
interlocutory ruling). DIP Lending I’s motion to dismiss is hereby GRANTED, and
this appeal is DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/24/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.